Citation Nr: 1820990	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, thoracolumbar spine (claimed as back condition and diffuse annular disc bulge L4-L5 and L5-S1).

2.  Entitlement to service connection for a left leg disorder including numbness as secondary to osteoarthritis, thoracolumbar spine (claimed as back condition and diffuse annular disc bulge L4-L5 and L5-S1).

3.  Entitlement to service for bilateral hearing loss.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim of service connection for depression.

6.  Whether new and material evidence has been received to reopen a claim of connection for tinnitus.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2011; a statement of the case was issued in March 2014; and a substantive appeal was received in February 2016.   

The Veteran presented testimony at a Board hearing in October 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

In a June 2016 rating decision, the RO denied service connection for PTSD, depression, and GERD.  It also found no new and material evidence had been received to reopen a service connection claim for tinnitus.  (The Board also notes that a prior unappealed rating decision in July 2013 denied service connection for depression and thus that issue has also been recharacterized as a claim to reopen.)
The Veteran filed a timely notice of disagreement with regard to these issues in October 2016.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

The issues of entitlement to service connection for hearing loss, PTSD, depression, GERD, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence is against finding that a chronic thoracolumbar spine disability was manifested during the Veteran's active service or is otherwise related to service.

2.  The weight of the evidence is against finding that the Veteran's left leg disability was caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for osteoarthritis, thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an award of service connection for a left leg disorder including numbness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in July 2010, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and addressed all relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Thoracolumbar spine

At his October 2016 Board hearing, the Veteran testified that he first noticed issues with his back in 1977 or 1978.  He underwent surgery but had another instance of back stiffness.  He stated that he was not given anything for it.  He testified that he noticed problems with his back again a few years after he got out of service.  He stated that it was a nagging pain for a long time; but then in the past 4-5 years (as he got older) the pain became more severe and he had to start going to the doctor for it (Hearing Transcript, p. 7-9).

The service treatment records include an August 1976 Report of Medical History in which the Veteran reported recurrent low back pain.  He underwent an examination in October 1976, which yielded normal findings.  The service treatment records also reflect that the Veteran underwent a spinal tap in May 1977 in conjunction with his circumcision.  There are no further records relating to the low back until March 1978.  At that time, the Veteran reported low back pain of three weeks duration.  There was no history of trauma.  He stated that the pain radiated laterally, and that it "comes and goes."  The Veteran was assessed with a muscle strain.  The Veteran's August 1978 separation examination yielded normal findings (STR - Medical, 5/26/10, pgs.  8, 11, 19, 41, 56).  

The Veteran submitted a January 2013 lay statement from his wife in which she reported that she had been married to the Veteran for 30 years and that he has always been bothered with back problems.  The Veteran also submitted a lay statement from his friend (R.L.W.).  He stated that the Veteran used to be energetic and hard working until he couldn't do it anymore.  He stated that the Veteran is always complaining about his back "and has been for a while."  (VA 21-4138 Statement In Support of the Claim, 1/31/13).  

The first post-service treatment reports are dated decades after discharge from service.  In February 2010, the Veteran underwent an MRI.  He was assessed with mild diffuse annular disc bulge at L4-5 and L5-S1 producing moderate neural foraminal narrowing bilaterally.  The remainder of the lumbar spine was unremarkable (Medical Treatment Record - Non - Government Facility, 3/3/10).  

Post-service treatment records reflect that the Veteran reported an onset of back pain in 1980, after spinal block for circumcision.  He stated that it was diagnosed as a sprain.  He stated that pain was intermittent until 2009, when it became constant (CAPRI, 5/19/16, p. 152).

The Veteran underwent a VA examination in July 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the service treatment records identified two episodes of back pain in 1977 and 1978.  The Veteran reported that he underwent a circumcision with lumbar spinal anesthesia when he was in the service.  He further stated that in March 2009, he developed back pain and he said that the pain occurs in his back and involves the anterior surface of his thighs and into his groins.  He further reported that he is a coalminer who was laid off from employment in 2009, and he is currently not seeking work.  He denied hospitalization, surgery, or reinjury of his back; and he denied incontinence of bowel or bladder.  He reported that the sensation in the anterior surface of his thighs is intermittent, occurs most days, and will last up to 10 minutes.  It did not seem to be related to any activity, and it was not relieved by any medications.  Following an examination of the lumbar spine, the examiner diagnosed the Veteran with osteoarthritis of the lumbar spine.  

The examiner opined that the Veteran's lumbar disability was not caused by or the result of a remote spinal injection that occurred in the service in 1977.  He found no facts by which he could find evidence of any condition of his back that would have been related to this procedure over 35 years ago.  He further noted that there is no physical evidence that he has numbness in both legs secondary to his back condition.  He stated that "the two episodes of lumbar strain in the mid 1970s seem to have had no residual effect relating to today's examination."  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has satisfied the first two elements of service connection.  There is no dispute that he has a lumbar spine disability (osteoarthritis).  Additionally, the service treatment records do reflect complaints of back pain.

It is the third element of service connection in which the Veteran's claim fall short.  In support of his claim, the Veteran testified that he noticed back pain a few years after he was discharged.  Post service treatment reports reflect that the Veteran reported an onset date of 1980.  The Veteran is competent to describe symptoms of back pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of approximately 3 decades between the Veteran's separation from service and the first documented treatment for a back disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat consistent.  Both in his testimony, and upon seeking post service treatment, the Veteran reported back pain that began more than one year after service.  Moreover, when he sought treatment, he stated that the pain was intermittent until 2009.  Finally, these statements are consistent with a normal separation examination.   

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current low back disorder is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, 
the VA examiner in July 2010 concluded that the Veteran's back disability was less likely than not related to service because there was no evidence of acute or chronic back injury at the time of the Veteran's separation from service.  He acknowledged the Veteran's reports of pain during service; but was unable to find any evidence that would link his current back pain to incidents that occurred nearly 35 years earlier.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current low back disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's osteoarthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for entitlement to osteoarthritis, thoracolumbar spine must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left leg

The Veteran has acknowledged that he did not sustain a left leg injury during service.  Instead, he contends that his left leg disability is secondary to his thoracolumbar spine disability.  He testified that left leg symptoms began in approximately 2011 (Hearing Transcript, 10/21/16, p. 16).  In light of the Board's finding regarding the Veteran's thoracolumbar spine disability, service connection for a left leg disability on a secondary basis is not possible.  Consequently, service connection for a left leg disability is not warranted.  


ORDER

Entitlement to service connection for osteoarthritis, thoracolumbar spine is denied.

Entitlement to service connection for a left leg condition and numbness as secondary to osteoarthritis, thoracolumbar spine is denied.


REMAND

Hearing loss

The Veteran testified, and his DD 214 confirms, that he was a mortar man while in service (Certificate of Release or Discharge From Active Duty, 9/17/14).  Consequently, the Board finds that the Veteran did sustain excessive noise exposure during service.

The RO has denied the claim because the Veteran's July 2010 audiometric examination failed to reveal the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385.

The Board notes, however, that this examination report is nearly eight years old, and the Veteran testified that hearing loss has been progressively becoming more severe.  Consequently, his hearing loss might now be considered a disability under 38 C.F.R. § 3.385.  The Board finds that a VA examination is warranted for the purpose of determining the nature and etiology of the Veteran's hearing loss.




PTSD, GERD, depression, tinnitus

As noted in the introduction, in October 2016, the Veteran filed a timely notice of disagreement in response to a June 2016 rating decision.  Consequently, the issue must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature and etiology of the Veteran's hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to presumed excessive noise exposure sustained as a mortar man in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to service connection for PTSD, depression, and GERD, as well as the issue of whether new and material evidence has been received to reopen a service connection claim for tinnitus.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


